Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JAMES BARLOW, AND WIFE, JOYCE
BARLOW,

                            Appellants,
v.

ALBERT R. LOYA d/b/a NEW WEST
CONSTRUCTION COMPANY,

                            Appellee.

§

§

§

§

§

No. 08-06-00263-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2004-1141)



MEMORANDUM OPINION

            This is an attempted appeal from an order of the trial court granting judgment in favor of
Appellee Albert R. Loya d/b/a New West Construction Company.  On October 9, 2006,
Appellants James and Joyce Barlow timely filed a notice of appeal in this cause.  However,
Appellants failed to file an appellant’s brief or motion for extension of time.
            Pending before the Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an appeal
for want of prosecution when an appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).  On December 4, 2006,
this Court’s clerk sent a letter to the parties indicating the Court’s intent to dismiss the case for
want of prosecution absent a response from any party within ten days to show grounds for
continuing the appeal.  As of the date of this opinion, no response has been received.
Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of
prosecution.
 
                                                                        KENNETH R. CARR, Justice

January 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.